Citation Nr: 1312149	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-39 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

In April 2012, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer at the Board.  The appellant is entitled to a hearing with a Veterans Law Judge who will decide his appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2012).  Accordingly, in February 2013, the Board contacted the Veteran and offered him the opportunity for another hearing conducted by a Veterans Law Judge who would decide his appeal.  In correspondence received in March 2013, the appellant requested to attend a Board hearing to be held at the RO via videoconference.  Thus, a remand is appropriate to schedule a Board hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Provide the Veteran and his representative with notice of the hearing to the Veteran's most recently established correct address of record as provided in March 2013 correspondence from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


